UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-6008


LORENZO JAMES IVEY,

                Petitioner - Appellant,

          v.

LORETTA K. KELLY,

                Respondent - Appellee,

          and

COMMONWEALTH,

                Respondent.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:10-cv-00917-AJT-IDD)


Submitted:   February 28, 2011              Decided:   March 9, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lorenzo James Ivey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Lorenzo       James     Ivey     seeks      to    appeal          the    district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a     certificate        of   appealability.                28   U.S.C.

§ 2253(c)(1) (2006).              A certificate of appealability will not

issue     absent     “a       substantial       showing        of    the     denial        of   a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by     demonstrating          that   reasonable        jurists         would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.    Cockrell,       537       U.S.    322,      336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                   Slack,

529 U.S. at 484-85.              We have independently reviewed the record

and    conclude      that     Ivey    has     not   made   the       requisite         showing.

Accordingly, we deny Ivey’s motion for appointment of counsel,

deny a certificate of appealability, and dismiss the appeal.                                    We

dispense      with       oral    argument       because        the       facts    and       legal

contentions        are        adequately        presented           in     the        materials



                                               2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3